Case 1:19-cv-22303-KMW Document 19 Entered on FLSD Docket 11/21/2019 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        Case No.: 19-cv-22303-KMW

  FLORIDA CARRY, INC., a
  Florida not for profit corporation, et al.,

            Plaintiffs,

  vs.

  CITY OF MIAMI BEACH, et al.,

        Defendants.
  _________________________________/

                          DEFENDANT OFFICERS’ NOTICE OF COMPLIANCE

            Defendant Officers, MICHAEL GARCIA, KENNETH BOLDUC, GUSTAVO

  VILLAMIL, BRIAN RIVERA, EDUARDO GARCIA, JESSICA SALABARRIA, NAHAMI

  BICELIS, ROBERT MITCHELL, LAVANIEL HICKS, and ELIZABETH VIDAL (collectively,

  the “Defendant Officers”) by and through their undersigned counsel, hereby file this Notice of

  Compliance pursuant to this Honorable Court’s Order of Referral and Notice of Court Practice in

  Removal Cases, [D.E. 6], and Honorable Magistrate Judge Edwin Torres’ Order Setting Discovery

  Procedures (“Order”), and in compliance therewith, state as follows:

  1. The Order, in pertinent part, sets forth the following procedure as to discovery matters pending

        before the Court: “The movant shall file a ‘Notice of Compliance’ on the docket that sets forth

        the substance of the discovery matters to be heard and the status of the parties’ pre-filing efforts

        as to that issue/request. The Notice of Compliance shall include a certificate of conferral that

        fully complies with Local Rule 7.1(a)(3).”

  2. The substance of the discovery matters to be heard before Magistrate Judge Torres on

        December 19, 2019 at 10:00 A.M. relates to Plaintiffs’ outstanding responses to Defendant

                                                       1
Case 1:19-cv-22303-KMW Document 19 Entered on FLSD Docket 11/21/2019 Page 2 of 5



     Officers’ First Requests for Production to Plaintiffs, Sean Devine, Carlos Gutierrez,

     Christopher Philpot, Steven Jenkins, Michael Taylor, Jonah Weiss, and Florida Carry, Inc., as

     well as Plaintiffs’ outstanding responses to Defendant Officers’ First Sets of Interrogatories to

     Plaintiffs, Sean Devine, Carlos Gutierrez, Christopher Philpot, Steven Jenkins, Michael

     Taylor, Jonah Weiss, and Florida Carry, Inc., all of which were properly served on Plaintiffs’

     counsel on or about August 16, 2019.

  3. The undersigned counsel for Defendant Officers attempted to confer with Plaintiffs’ counsel

     regarding the outstanding discovery responses on October 2, 2019, October 3, 2019, October

     4, 2019, October 8, 2019, October 22, 2019, November 7, 2019, November 13, 2019, and

     November 19, 2019 via email and telephone.

  4. Unfortunately, Defendant Officers’ pre-filing conferral efforts set forth above have proven to

     be futile as Plaintiffs have failed to provide discovery responses to date.

  5. Accordingly, Defendant Officers hereby certify that they have complied with the requirements

     of Magistrate Judge Torres’ Order.

  Dated: November 21, 2019.

                                                Respectfully submitted,


                                                s/Robert L. Switkes
                                                Robert L. Switkes, Esq.
                                                Florida Bar No. 241059
                                                rswitkes@switkeslaw.com
                                                s/Bradley F. Zappala
                                                Bradley F. Zappala, Esq.
                                                Florida Bar No. 111829
                                                bzappala@switkeslaw.com
                                                s/Maryjeanne Marrero
                                                Maryjeanne Marrero, Esq.
                                                Florida Bar No.: 1011715
                                                mmarrero@switkeslaw.com
                                                SWITKES & ZAPPALA, P.A.

                                                   2
Case 1:19-cv-22303-KMW Document 19 Entered on FLSD Docket 11/21/2019 Page 3 of 5



                                                 407 Lincoln Road, Penthouse SE
                                                 Miami Beach, FL 33139
                                                 Tel: 305-534-4757
                                                 Fax: 305-538-5504
                                                 Counsel for Defendant Officers


                        CERTIFICATE OF GOOD FAITH CONFERRAL

         Pursuant to S.D. Fla. Local Rule 7.1(a)(3), the undersigned has made a good-faith effort to

  confer with Plaintiffs’ counsel regarding the discovery relief sought and the upcoming discovery

  hearing set for December 19, 2019, as set forth above. Specifically, the undersigned has attempted

  to confer and has conferred with Plaintiffs’ counsel regarding Plaintiffs’ outstanding discovery

  responses on numerous occasions since September, and most recently attempted to confer with

  Plaintiff’s counsel via email and telephonically on November 19, 2019, leaving a message with

  counsel’s assistant, but has received no response thereto as of the filing of this Notice.

                                                        s/Maryjeanne Marrero. Esq.




                                                    3
Case 1:19-cv-22303-KMW Document 19 Entered on FLSD Docket 11/21/2019 Page 4 of 5



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing was served via electronic mail this 21st

  day of November 2019, on all counsel of record identified on the attached Service List.

                                                               s/Maryjeanne Marrero, Esq.




                                                   4
Case 1:19-cv-22303-KMW Document 19 Entered on FLSD Docket 11/21/2019 Page 5 of 5



                                         SERVICE LIST
                     Florida Carry, Inc., et al v. City of Miami Beach, et al.
                    United States District Court, Southern District of Florida
                                  Case No.: 19-cv-22303-KMW

  Eric Friday, Esq.
  Kingry & Friday
  1919 Atlantic Blvd.
  Jacksonville, Florida 32207
  Phone: 904-722-3333
  Fax: 954-900-1208
  E-Mail: efriday@ericfriday.com
  Attorney for Plaintiffs

  Noel H. Flasterstein, Esq.
  Law Offices of Noel H. Flasterstein
  1700 S. Dixie Hwy, Suite 501
  Boca Raton, Florida 33432
  Phone: 813-919-7400
  Attorney for Plaintiffs

  Mark Fishman, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Attorney for Defendant, City of Miami Beach

  Robert F. Rosenwald, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Fax: 305-673-7002
  E-Mail: RobertRosenwald@miamibeachfl.gov
  Attorney for Defendant, City of Miami Beach

  Adam Hapner, Esq.
  Weiss Serota Helfman Cole & Bierman, P.L.
  200 East Broward Blvd., Suite 1900,
  Fort Lauderdale, FL 33301
  Phone: 954-763-4242
  E-Mail: jcole@wsh-law.com; msarraff@wsh-law.com
  Attorney for Defendant, Dan Oates




                                                5
